—Judgment unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: *915Supreme Court properly determined that petitioner’s use of two mobile home trailers on the property constituted a prior nonconforming residential use. Assuming, arguendo, that one of the mobile home trailers was used briefly for storage purposes, no evidence was presented to the Board of Appeals that would support an inference that petitioner intended to abandon residential use (see, Matter of Daggett v Putnam, 40 AD2d 576; see also, Barron v Getnick, 107 AD2d 1017, 1018). Under the circumstances, there was no need to grant a variance, and that paragraph of the judgment is deleted. (Appeal from Judgment of Supreme Court, Cayuga County, Corning, J. — Article 78.) Present — Denman, P. J., Balio, Law-ton, Doerr and Davis, JJ.